UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 Commission file number:333-169384 FIREMANS CONTRACTORS, INC. (Exact name of registrant as specified in its charter) Nevada 27-0811315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2406 Gravel Drive Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 475-1479 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None Not Applicable Securities registered pursuant to Section12(g) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.001par value Not Applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 of the Act.YesoNoþ 1 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter - N/A. The number of shares of the registrant’s Common Stock, par value $0.001, outstanding on September 23, 2011, was 80,180,000. The number of shares of the registrant’s Class A Convertible Preferred Stock, par value $1.00, outstanding on September 23, 2011, was 200,000. 2 TABLE OF CONTENTS Page PARTI Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. (Removed and Reserved) 11 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 9A. Controls and Procedures 18 Item 9B. Other Information 18 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 19 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accounting Fees and Services 24 PARTIV Item 15. Exhibits, Financial Statement Schedules 24 3 PARTI ITEM1.BUSINESS In this Annual Report on Form10-K, “we”, “us”, “our”, “Firemans Contractors”, “Company” or similar terms are references to Firemans Contractors, Inc., unless the context clearly indicates otherwise. We were incorporated in the state of Nevada on August 21, 2009. Our offices are currently located at 2406 Gravel Drive, Fort Worth, Texas 76118. Our telephone number is (800) 475-1479. Overview Firemans Contractors, Inc. is a full service contracting company specializing in commercial painting and parking lot maintenance services. Founded by a Fireman, Aaron Gilmore, Firemans Contractors deals with customers, contractors, vendors and communities on the basis of honor and integrity. Our vision is to develop a franchise system based upon the Company’s current business model, offering parking lot maintenance services in the commercial markets throughout the United States. In April 2010, we engaged franchise attorney Cheryl Mullins of Mullins Law, P.C. (the "Firm"). Since 2004, the Firm has been recognized locally and nationally in the area of franchise law, considered by Franchise Times as one of the top “Legal Eagles” in franchising, listed in D MAGAZINE, one of the best franchise lawyers in Dallas. Ms. Mullins leads the team that represents and counsels both, new and experienced franchisors, in matters ranging from regulatory compliance to dispute resolution. The Firm has helped the Company with itsFranchise Disclosure Document (FDD), state registrations and applications for Service Marks registration. Products and Services Firemans Contractors, Inc. has developed an integrity based contractor business model for painting and parking lot striping maintenance services. We strive to provide our customers with quality and commitment from “Contractors You Can Trust®”. The Company already has established its headquarters in Fort Worth, Texas. The Company also offers entrepreneurs the opportunity to own their Firemans Contractors franchise in major markets across the country. Listed below are the primary services we offer: Parking Lot Striping and Maintenance: We specialize in parking lot striping, new striping, re-striping, stripe removal, handicap logo painting, stenciling, fire-lane striping, speed bumps, wheel stops, signage, crack filling, seal coating, asphalt & concrete repair, asphalt overlay, power washing or whatever your parking lot needs. We use high quality paint/materials and provide a one-year guarantee on our workmanship. Commercial Painting: Complete interior and exterior painting and specialty coating services, including architectural coatings, elastomeric, epoxy floors, special finishes for the corporate environment, custom textures, and more. Strategic Marketing Plan The parking lot striping and maintenance service industry is very fragmented, consisting of a few national companies and numerous small, privately held and regional operators. The market for parking lot maintenance services is underserved. Residential, commercial and industrial painting is done every 7 years. Parking lot maintenance currently needs service every 1-3 years. ADA compliance & local city requirements significantly affects demand for such services. The contractor industry is in need of reliable companies that customers can trust. Currently, there appears to be no nation-wide, full-service contracting company that offers the same services as Firemans Contractors to include parking lot striping and maintenance services. 4 ITEM1.BUSINESS - continued We recognize that building the Firemans Contractors brand is important to securing a strong standing. Therefore, FiremansContractors, Inc. will continue focusing to build a brand that encompasses its core values of integrity and quality service with "Contractors You Can Trust®". The Company's goal is dedicated to stream-lining the contractor industry and making a difference by providing customers with quality service, using the best products available on the market for long lasting wear and as environmentally friendly as possible.
